Citation Nr: 1300984	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-30 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim for entitlement to initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In a March 2012 informal hearing presentation, the Veteran's representative requested that the Veteran's claim for entitlement to an initial evaluation in excess of 30 percent for PTSD be remanded to the RO to obtain a new VA examination.  The Board observes that the Veteran last underwent a VA examination addressing his PTSD August 2009, over three years ago.  Additionally, the most recent medical records in the claims file are from April 2010, over two years ago.  As the medical evidence of record no longer reflects the current severity of the Veteran's PTSD, the Board concludes that the RO should obtain the Veteran's updated VA treatment records and the Veteran should be provided with a new VA examination addressing the current severity of his PTSD.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath, 1 Vet. App. at 595 (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2012).

In addition, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the March 2012 informal hearing presentation, the Veteran's representative argued that the Veteran's service-connected PTSD rendered him unemployable.  Thus, the Veteran's representative raised the issue of entitlement to a TDIU.  However, the RO has not adequately notified the Veteran of the information and evidence necessary to substantiate that claim, or properly developed the claim.  

Accordingly, the case is remanded for the following action:

1.  The RO must notify the Veteran of what information or evidence is needed in order to substantiate the claims of entitlement to an increased rating for PTSD and entitlement to TDIU, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of any response from the Veteran, the RO must attempt to procure copies of all VA treatment records pertinent to the Veteran's claims, particularly all VA treatment records since April 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment, the private medical records, the prior VA treatment records, and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. 

The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected PTSD and alcohol dependence, to include any medications taken for PTSD or alcohol dependence, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of whether entitlement to a TDIU is warranted, to include consideration of 38 C.F.R. § 4.16(b) (2012), and must readjudicate the issue of entitlement to an increased evaluation for PTSD.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must address whether the claim for an increased rating for PTSD and for entitlement to TDIU must be submitted to the Chief Benefits Director or the Director, VA Compensation and Pension Service for assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also 38 C.F.R. § 4.16(b).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


